Citation Nr: 1647170	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left cheek scar.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for head trauma residuals, including cognitive disorder not otherwise specified (NOS).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and conversion disorder.

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active duty service from September 1982 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran took part in an informal RO hearing conference in October 2015.  A copy of the informal hearing report has been associated with the claims file.  Although the Veteran requested a Travel Board hearing, he withdrew his request for a hearing in October 2016, and has not since requested a hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In a March 2011 substantive appeal, the Veteran wrote that he had eye problems since undergoing surgery.  It is unclear whether the Veteran is seeking compensation for such condition under the provisions of 38 U.S.C.A. § 1151 (West 2014).  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action and clarification.  38 C.F.R. § 19.9(b) (6) (2016).

The Board's decision as to the claim for service connection for a left cheek scar is detailed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDING OF FACT

A current left cheek scar is not shown.


CONCLUSION OF LAW

The criteria for service connection for left cheek scar residuals have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, Social Security Administration (SSA) records, informal RO hearing transcript, and the statements of the Veteran.  Neither the Veteran nor his attorney have identified any records that have not been obtained.

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection for a left cheek scar in March 2009 and December 2012.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Neither the Veteran nor his attorney have alleged that these VA examinations are inadequate.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).    As such, the Board finds that the opinions proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for left check scar residuals. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

II.  Service Connection for a Left Cheek Scar

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 



The Veteran contends that he has a left cheek scar as a result of his active duty.

The Veteran was afforded VA examinations regarding his claimed disability in March 2009 and December 2012.  The March 2009 VA examiner noted that the Veteran sustained a 2 cm laceration to the left side of his cheek when he was struck with a beer mug in service.  During the March 2009 VA examination, the Veteran stated that he recalled being struck by a beer mug, but thought it was his right eyebrow.  

According to the March 2009 VA examination report, upon examination, there was "no scar on either cheek, nor any tenderness, depression, elevation, keloid formation, et. Cetera."  The examiner noted a diagnosis of asymptomatic imperceptible scar left cheek.  The Veteran was afforded another VA scar examination in December 2012.  At that time, only one scar was noted on the face which was in the region of the right eyebrow.  No scar was reported or identified on the left cheek.   

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  

A review of the record does not show a current diagnosis of any left cheek scar.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has reported experiencing or been diagnosed with any right arm disability at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  VA and SSA treatment reports reflect no complaints or findings of a left cheek scar at this time.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).  
In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a left cheek scar.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim. 

The Board has considered the Veteran's general allegations that he experienced a left cheek scar as a result of an in-service injury.  In this regard, while he is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted"). 

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   However, in this case, the Board notes that the Veteran wrote in a March 2011 substantive appeal that a scar on this cheek "never happened" and that his in-service scar was above the right eye.  The Board further notes that the Veteran is already service connected for a right forehead scar.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For the reasons stated above, the Board finds that the Veteran does not currently have any a left cheek scar.  Since there is no evidence of any current left cheek scar, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for a left cheek scar is denied.  


ORDER

Service connection for a left cheek scar is denied.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra.  For below noted reasons, the Board finds that a VA addendum examination is necessary in order to determine the nature and etiology of the Veteran's claimed bilateral hearing loss

With regards to the Veteran's claimed bilateral hearing loss, an April 2009 VA examiner opined that it was not possible to give an opinion as to whether the Veteran's hearing loss was service connected as he entered service with a preexisting hearing loss in both ears and current speech reception thresholds were consistent with the degree of hearing loss defected in 1982.  However, the United States Court of Appeals for Veterans Claims (Court) has determined that, if the degree of hearing loss noted on an entrance medical examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the Veteran is entitled to the presumption of soundness under section 1111.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  As such, in the instant case, the Veteran is entitled to the presumption of soundness with regard to his hearing loss and, consequently, such must be rebutted by clear and unmistakable evidence that such preexisted service and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Consequently, the examiner will again be asked to offer an opinion on the foregoing inquiries in light of the proper legal standard.

With regards to the Veteran's claimed acquired psychiatric disorder and residuals of a head trauma, he has alleged suffering such disability as a result of service.  Specifically, he has alleged that he sustained a gunshot wound during the investigation of a martial dispute and that he killed a burglar while serving in the military police.  He has also generally alleged suffering from a head injury as a result of an in-service explosion.  Service treatment records reflect a diagnosis of conversion disorder and that he sustained injuries following an artillery simulator explosion in July 1983.  A March 2009 VA examiner diagnosed the Veteran with cognitive disorder not otherwise specified (NOS) and depressive disorder NOS.  The examiner opined that the Veteran's current cognitive disorder was not due to or the result of the blast in 1983 as the probable explanations were conversion disorder, malingering and/or diffuse brain disease.  The examiner further opined that the Veteran's depressive disorder was due to and caused by the changes in his activity level and somatic distress since 2002.  However, no rationale was provided for this opinion.  Nieves-Rodriguez, supra; see also Stefl, supra.  In addition, the examiner did not address the in-service diagnosis of a conversion disorder.  A December 2015 VA examiner diagnosed the Veteran with major depressive disorder and generalized anxiety disorder and opined that these conditions did not appear to be related to his military service but were related to the decline of his health in 2002.  However, no rationale was provided for this opinion.  Id.  In addition, VA treatment records refect various psychiatric diagnoses, including PTSD, a conversion disorder and a mood disorder due to a general medical condition, which were not addressed by either examiner.  On remand, an addendum opinion should be obtained to determine the nature and etiology of the claimed head trauma residuals and acquired psychiatric disorder.

With regards to the Veteran's claim for a bilateral eye disorder, he alleges sustaining such condition as a result of the July 1983 artillery simulator explosion.  A September 1982 service entrance examination reflects distant vision and near vision of 20/20 in each eye.  An April 2009 VA examiner diagnosed the Veteran with right eye retinal telangiectasia and opined that the Veteran's current vision problems were not caused by or a result of his exposure to a bright flash in service.  The examiner reasoned that there was no evidence that the in-service flash did any harm or damage to the Veteran's eyes at the time, that he appeared to have been treated for a psychological problem after the exposure to the flash, that this condition was idiopathic and cannot be attributed to the flash exposure.  However, VA treatment records reflect additional diagnoses, including mild arteriovenous crossing and mild retinal hemorrhages.  See February and October 2010 VA treatment reports.  Therefore, on remand, the VA examiner is asked to provide an addendum opinion addressing all of the Veteran's eye disorders.

With regards to the Veteran's claimed fibromyalgia, the Board notes that the record reflects a current diagnosis of this condition.  Service treatment records do not reflect the diagnosis or treatment of fibromyalgia.  However, the Veteran has generally alleged that this disability began in service and has continued since that time.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed fibromyalgia.  Therefore, on remand, such an examination with an opinion should be obtained. 

The Veteran is advised that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a claimant's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655; VAOPGCPREC 4-91 (Feb. 13, 1991).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181(2005) (citing 38 C.F.R. § 3.655 (a)). 

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Finally, the Board notes that the Veteran claims to be unable to obtain and maintain employment due to his fibromyalgia, head trauma residuals and bilateral eye disorder.  These issues are being remanded herein for additional development.  Therefore, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU must also be remanded to the AOJ. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from January 2011 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination with an audiologist to determine the etiology of his claimed bilateral hearing loss.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions: 

(a) As the Veteran's hearing acuity at his entrance to service in September 1982 did not meet VA's definition of a hearing loss disability pursuant to 38 C.F.R. § 3.385, he is considered sound upon entrance.  As such, is there clear and unmistakable evidence that the Veteran's left and/or right ear hearing loss pre-exist his entrance to service?

(b)  If there is clear and unmistakable evidence that left and/or right ear hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that left and/or right ear hearing loss did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

If there was an increase in the severity of the Veteran's left and/or right ear hearing loss, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(c) If there is no clear and unmistakable evidence that left and/or right ear hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that left and/or right ear hearing loss is directly related to service, including the Veteran's in-service noise exposure.

In offering the foregoing opinions, the audiologist should consider the Veteran's service treatment records as well as his lay statements regarding the onset and continuity of his hearing loss.  Any opinion expressed should be accompanied by a supporting rationale.

3.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the December 2015 VA psychiatric examiner for an addendum opinion.  If the examiner who drafted the December 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5.  The examiner should identify all such disorders that have been present at any time since August 2008.

(b) If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disorder had its onset during, or was otherwise related to, the Veteran's service.  The examiner should note that the July 1983 artillery simulator explosion has been verified but the Veteran's reports sustaining a gunshot wound during the investigation of a martial dispute and killing a burglar while serving as a military policeman have not been verified.

(c)  For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service. 

(d)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychiatric disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance/ medication-induced psychotic disorder) within one year of his service discharge and, if so, to describe the manifestations.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board. 

4.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the March 2009 VA eye examiner for an addendum opinion.  If the examiner who drafted the March 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  The examiner should identify all current disorder(s) of either eye.  The examiner should identify all such disorders that have been present at any time since August 2008.

(b)  For each diagnosed eye disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service, to include the July 1983 artillery simulator explosion.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his fibromyalgia.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service. 

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


